Citation Nr: 9923835	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1948 and from November 1948 to September 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for osteoarthritis of the lumbar spine 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

It appears that the veteran has raised an informal claim for 
a total rating based on individual unemployability.  The RO 
must forward the correct application to the veteran for 
completion.

FINDING OF FACT

Osteoarthritis of the lumbar spine is currently manifested by 
complaints of intermittent low back pain with radiation into 
the right leg, moderate limitation of motion and severe 
functional impairment.


CONCLUSION OF LAW

Osteoarthritis of the lumbar spine is 40 percent disabling. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that the osteoarthritis of 
the lumbar spine is more severe than currently evaluated, and 
that an increased rating should be assigned.  The veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected osteoarthritis of the lumbar spine has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1997).  This includes VA and private clinical 
notes, as well as recent examination reports.  This 
discussion will focus on the recent evidence, which is the 
most probative source of information as to the current extent 
of the disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two evaluations shall be assigned, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  VA also has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issue raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

38 C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1998).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation under Diagnostic Code 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (1998).  

Service connection for degenerative joint disease of the 
lumbar spine was granted and assigned a noncompensable 
evaluation in a February 1975 rating decision.  The naming of 
the disability was changed to osteoarthritis of the lumbar 
spine and the evaluation was increased to 10 percent in a 
July 1996 rating decision.  The evaluation was increased to 
20 percent in April 1998.  

VA radiographic report, dated May 1996, of the veteran's 
lumbar spine showed decreased bone density.  Minimal 
irregular narrowing of the fourth through fifth lumbar 
vertebrae disc space was seen.  The vertebral bodies were of 
normal configuration and alignment.  The pedicles were 
intact.  Subchondral bony sclerosis was seen at the facet 
joints of the fourth through fifth lumbar vertebrae.  
Segmental calcification was seen at the abdominal aorta.  The 
impressions were osteopenia; degenerative disc disease of the 
fourth through fifth lumbar vertebrae, probably relatively 
recent onset; and minimal degenerative changes of the fourth 
through fifth lumbar vertebrae facet joints.  

VA nuclear medicine report of the veteran's lumbar spine, 
dated November 1997, showed an area of increased radiotracer 
uptake corresponding to osteophytes on the right side of the 
fourth through fifth lumbar vertebral body.  The impression 
was degenerative changes in the lower lumbar spine.  

At the VA examination, dated April 1998, the veteran 
complained of intermittent low back pain with radiation into 
the right leg.  He reported increased pain with all 
activities and with weather changes.  He could not lift more 
than 10 pounds and had difficulty driving a standard 
transmission vehicle due to the clutching required which 
exacerbated his back pain.  The veteran did back exercises 
and slept in a firm bed, however he had not undergone any 
surgical procedures.  He had occasional numbness without 
weakness.  

Physical examination of the lumbar spine revealed tenderness 
to palpitation at the third through fifth lumbar vertebrae 
level in the midline.  Forward flexion was 60 degrees, 
backward extension was 20 degrees, lateral flexion was 30 
degrees, and rotation was 30 degrees.  Strength, sensation 
and deep tendon reflexes were normal.  The veteran had 
negative straight leg raise and Babinski.  The impression was 
degenerative arthritis of the lumbar spine.  The examiner 
commented that the functional loss secondary to pain issues 
were covered above consisting of inability to lift more than 
10 pounds and difficulty driving.  

VA radiographic report, dated April 1998, showed marked 
osteopenia of the lumbar spine.  Spurring was noted at the 
third through fifth lumbar vertebrae.  Marked degenerative 
changes involving the facet joints were noted throughout the 
lumbosacral spine with the changes most marked at the fourth 
through fifth facet joints.  The impression was degenerative 
changes as described.  

The April 1998 examining physician specifically noted that 
the functional loss due to pain included the inability to 
lift more than 10 pounds and difficulty driving.  The 
examiner further noted tenderness to palpitation at the L-3 
to L-5 and forward flexion to 60 degrees.  This range of 
motion approximates moderate limitation of motion.  However, 
VA is under an obligation to consider actual limitation of 
motion and the functional equivalent of limitation of motion 
due to the factors addressed in DeLuca.  38 C.F.R. §§ 4.40, 
4.45 (1998); See also DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

In this case, the examiner reached a conclusion that there 
was additional functional limitation consisting of limited 
ability to drive and an inability to lift more than 10 
pounds.  The examination report was remarkably scant in the 
reasons for this determination.  However, the RO did not 
return the file to the examiner for clarification.  
Therefore, the report is accepted by the Board as accurate.  
38 C.F.R. § 4.2 (1998).  The examination report did not 
adequately address most of the factors considered by DeLuca 
and regulations, even though the examination took place years 
after the DeLuca decision was reached.  Based on the 
veteran's statements, the range of motion and the examiner's 
specific determination that the veteran can not lift in 
excess of 10 pounds, there is severe functional impairment.  
Therefore, a 40 percent evaluation is assigned.

Since the veteran is awarded the maximum evaluation for 
limitation of motion of the lumbar spine, further DeLuca 
analysis is not warranted.  Johnston v. Brown, 10 Vet. App. 
80 (1997).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (1998), whether 
or not they were raised by the veteran.  Schafrath, supra.  
However, for the reasons discussed above, the Board concludes 
that the 40 percent rating for the veteran's osteoarthritis 
of the lumbar spine adequately reflects the level of 
impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  Higher 
ratings are not in order pursuant to the other schedular 
criteria as there is no medical evidence that his 
osteoarthritis of the lumbar spine involves residuals of a 
fractured vertebra (Code 5285); complete bony fixation 
(ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis of the lumbar spine (Code 5289).  Strength, 
sensation and deep tendon reflexes were normal.  The veteran 
had negative straight leg raise and Babinski.  A higher 
evaluation under Diagnostic Codes 5293 or 5295 is not 
warranted.  38 C.F.R. § 4.71(a) (1998).  


ORDER

A 40 percent evaluation for osteoarthritis of the lumbar 
spine is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

